Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-13 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohno (US Patent Application Publication 2018/0146179).
Regarding independent claim 10, Ohno discloses a pixel shift display device (abstract) comprising: 
figure 5 reference DMD 551 described in paragraph [0054]) configured to modulate and emit light based on pixel data of the display image included in a display video signal (Figure 5 reference DMD 551 controlled via DMD controller 13 which received input from pixel-shift image processing unit 32. Figures 19A-19B depicts output of image data described in paragraphs [0164]-[0165] to be output to the DMD. Paragraph [0078] describes the DMD 551 is controlled by the image data.), 
a projection optical system configured to project light from the spatial modulator (Figure 5 reference projection system described in paragraph [0079] to project an image via reflection to the projection system 60 by the DMD 551.), 
an optical path changing unit (figure 5 reference movable unit 55 described in paragraph [0086] to control the shift amount of the DMD 551) configured to shift an optical path of light from the spatial modulator according to a control signal included in the display video signal (note: unlike claim 1, the control signal of this independent claim does not regard pixel shift operations. As described above, Paragraph [0078] describes the DMD 551 is controlled by the image data, thereby describing a type of control data included in the display video signal.) so that a projection position by the projection optical system is switched at a predetermined period in order to perform the pixel shift display on a video to be projected by the projection optical system (Paragraph [0087] describes utilizing a position detector 52 to detect whether the pixel shift control operates normally via the DMD 551 and movable unit 55 thereby describing the DMD 551 and movable unit 55 to perform pixel shifting under the control as previously described above (via output of the pixel-shift image processing unit output video signal).), and 
a switching unit configured to switch between ON and OFF of the pixel shift display based on the control signal included in the display video signal (note: again as described in regards to claim 1, the switching unit interpretation is changed to the DMD 551 itself. The DMD is an array of micromirrors controlled to switch states based on the video input data as described in paragraph [0078] of the pixel shift display. It is additionally noted that while this display is called a pixel shift display no actual pixel shift operations are claimed leading to the description of “pixel shift” to not comprise any patentable weight equating to no more than a label of the term display. A pixel shift display comprises a different scope of interpretation as compared to claiming a display which performs pixel shift operations (such as claim 11).). 
Regarding independent claim 12, Ohno discloses a display method (abstract) comprising: 
a step of modulating and emitting light based on pixel data of a display image included in a display video signal by a spatial modulator (Figure 5 reference DMD 551 controlled via DMD controller 13 which received input from pixel-shift image processing unit 32. Figures 19A-19B depicts output of image data described in paragraphs [0164]-[0165] to be output to the DMD. Paragraph [0078] describes the DMD 551 is controlled by the image data.);  
a step of projecting light from the spatial modulator by a projection optical system (Figure 5 reference projection system described in paragraph [0079] to project an image via reflection to the projection system 60 by the DMD 551.); 
a step of shifting an optical path of light from the spatial modulator according to a control signal included in the display video signal (note: unlike claim 1, the control signal of this independent claim does not regard pixel shift operations. As described above, Paragraph [0078] describes the DMD 551 is controlled by the image data, thereby describing a type of control data included in the display video signal.) so that a projection position by a projection optical system is switched at a predetermined period in order to perform pixel shift display on a video to be projected (Paragraph [0087] describes utilizing a position detector 52 to detect whether the pixel shift control operates normally via the DMD 551 and movable unit 55 thereby describing the DMD 551 and movable unit 55 to perform pixel shifting under the control as previously described above (via output of the pixel-shift image processing unit output video signal).); and 
a step of switching between ON and OFF of the pixel shift display, based on the control signal included in the display video signal (note: again as described in regards to claim 1, the switching unit interpretation is changed to the DMD 551 itself. The DMD is an array of micromirrors controlled to switch states based on the video input data as described in paragraph [0078] of the pixel shift display.). 

Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohno (US Patent Application Publication 2018/0146179) in view of Rodriguez et al. (US Patent Application Publication 2017/0053450), herein after referred to as Rodriguez.
Regarding independent claim 1, Ohno discloses a display system (abstract) comprising: 
a video processing device configured to generate a display video signal based on an original video (Figure 5 reference system controller 10 receiving video signal from the video signal controller 25. System controller 10 outputs to pixel-shift image processing unit 32. Figures 19A-19B depicts the received input from the system controller 10 to be an input video signal.); and 
a pixel shift display device configured to perform pixel shift display based on the display video signal (Figures 19A-19B reference image generation processing unit 33 and keystone correction processing unit 34 within the pixel-shift image processing unit 32. Paragraphs [0157]-[0158] and [0162] describes the image of figure 19A depicts the case when the pixel shift control is turned on (via communication control unit 35) the input of image is sent to units 33 and 34 to perform pixel shifting.), wherein 
the video processing device includes 
a determination unit configured to determine whether the pixel shift display is performed according to the original video (Figures 19A-19B reference communication control unit 35 described in paragraph [0160] to communicate with the video processing device/system controller 10 utilized to determine and output controls for turning on/off the pixel shift control.), 
a control signal generation unit configured to generate a control signal indicating ON/OFF of the pixel shift display and a pixel display position when the pixel shift display is turned ON, based on a determination result by the determination unit (Figures 19A-19B reference communication control unit 35 described in paragraph [0160] to communicate with the video processing device/system controller 10 utilized to determine and output controls for turning on/off the pixel shift control.), 
a display image generation unit configured to generate a display image from the original video, based on the determination result by the determination unit (Figures 19A-19B reference pixel-shift image processing unit 32 which outputs/generates a display image/output of image either identical to the input image (19B) or pixel-shifted image (19A) based on control signal from unit 35.), and 
separation unit configured to generate the display video signal separately from the control signal to the display image (Figures 19A reference input of separate signals display video signal/input of image and communication with system controller/control signal), and 
the pixel shift display device includes 
a spatial modulator (figure 5 reference DMD 551 described in paragraph [0054]) configured to modulate and emit light based on pixel data of the display image included in the display video signal (Figure 5 reference DMD 551 controlled via DMD controller 13 which received input from pixel-shift image processing unit 32. Figures 19A-19B depicts output of image data described in paragraphs [0164]-[0165] to be output to the DMD. Paragraph [0078] describes the DMD 551 is controlled by the image data.), 
a projection optical system configured to project light from the spatial modulator (Figure 5 reference projection system described in paragraph [0079] to project an image via reflection to the projection system 60 by the DMD 551.), 
an optical path changing unit (figure 5 reference movable unit 55 described in paragraph [0086] to control the shift amount of the DMD 551) configured to shift an optical path of light from the spatial modulator according to the control signal included with the display video signal (figures 19A-19B reference input of image/display video signal included with a separate control signal to unit 35) so that a projection position by the projection optical system is switched at a predetermined period in order to perform the pixel shift display on a video to be projected by the projection optical system (Paragraph [0087] describes utilizing a position detector 52 to detect whether the pixel shift control operates normally via the DMD 551 and movable unit 55 thereby describing the DMD 551 and movable unit 55 to perform pixel shifting under the control as previously described above (via output of the pixel-shift image processing unit output video signal).), and 
a switching unit configured to switch between ON and OFF of the pixel shift display based on the control signal included with the display video signal (Figures 19A-19B reference communication control unit 35 configured to switch on/off pixel shift via the determination of the video processing device/system controller 10 as described in paragraph [0160].). 
Ohno discloses the control signal and display video signal are separate (Figures 19A reference input of separate signals display video signal/input of image and communication with system controller/control signal). Ohno does not specifically disclose an addition unit configured to generate the display video signal by adding the control signal to the display image.
Rodriguez discloses embedding control data into the video data of pixels (paragraph [0166]) wherein the control data is used for pixel shifting rather than adjusting and re-rending the image data (as performed by prior art Ohno in figure 19A wherein pixel shift function requires re-rending by unit 33) (paragraph [0156]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Ohno’s pixel-shift image processing unit 32 with the known technique embedded control data within the video data of the pixels yielding the predictable results of an alternate method of performing pixel shifting without requiring re-rendering of image data (removal of Ohno’s image generation processing unit 33) as disclosed by Rodriguez (paragraph [0156]).
claim 2, Rodriguez discloses the display system according to claim 1, wherein the control signal is embedded in the pixel data of the display image (paragraphs [0156] and [0166]). 
Regarding claim 4, Ohno discloses the display system according to claim 1, wherein when performing a process of pseudo-gradation display using a plurality of frames (Paragraph [0055] describes generation of gradation by controlling the micromirrors of the DMD 551. Paragraph [0145] the DMD 551 to be driven corresponding to a frame rate.), 
the spatial modulator performs a process using a plurality of continuous frames at OFF of the pixel shift display, and 
the spatial modulator performs a process using a plurality of frames for each frame which is the same projection position at ON of the pixel shift display (Paragraph [0151] describes the DMD 551 performs pixel shifting in accordance with image processing to generate two images (two frames) one frame at the original pre-shifted position and one frame at the second pixel shifted position for one image signal (one frame) (to output higher resolution images as described in paragraph [0147]), thereby describing a double frame rate during pixel shift operations or using a plurality of frames for each frame. When pixel shifting is not performed the additional image frame of the secondary position is not performed and therefore a continuous frames.). 
Regarding claim 5, Ohno discloses the display system according to claim 1, wherein 
when the determination unit determines that the pixel shift display is not performed, the projection position is a first projection position (Figure 18A and paragraph [0149] describes the pixel output in a state which is not shifted or at a first position.), 
Figure 18B and paragraph [0149] describes the second position during pixel shift operations. Paragraph [0149] continues that the first position (18A) and second position (18B) are alternately combined to form a high resolution image (18C) during pixel shift mode operation.), and 
a frame rate at the first projection position when the pixel shift display is not performed is twice a frame rate at the first projection position when the pixel shift display is performed (Paragraph [0151] describes the DMD 551 performs pixel shifting in accordance with image processing to generate two images (two frames) one frame at the original pre-shifted position and one frame at the second pixel shifted position for one image signal (one frame) (to output higher resolution images as described in paragraph [0147]), thereby describing a double frame rate during pixel shift operations.). 
Regarding claim 6, Ohno discloses the display system according to claim 1, wherein 
one display pixel of the display image corresponds to n (where n is an integer equal to or greater than 2) pixels of the original video (Figures 18A-18C and paragraph [0148] describes the depictions of pixel positions for pixel shift mode operation such that a single display pixel corresponds to n=2 pixel (first position of the first pixel depicted in figure 18A and second position of the second pixel depicted in figure 18B.), 
when the determination unit determines that the pixel shift display is performed, the display image generation unit generates the display image using pixel data of a first pixel among the n pixels in a display image in which the projection position is the first projection position and using pixel data of a second pixel among the n pixels in a display image in which the projection position is the Paragraph [0151] describes the DMD 551 performs pixel shifting in accordance with image processing to generate two images (two frames) one frame at the original pre-shifted position and one frame at the second pixel shifted position for one image signal (one frame) (to output higher resolution images as described in paragraph [0147]).), and 
when the determination unit determines that the pixel shift display is not performed, the display image generation unit generates the display image using pixel data of one pixel among the n pixels as a representative value or using an average value of pixel data of the n pixels (Figure 19B and paragraph [0165] describes the determination of not using pixel shifting wherein the pixel shift operation depicted by figures 18B-18C is not utilized (as described in paragraph [0148]) thereby performing figure 18A without pixel shift or one pixel among the n pixels.). 
Regarding independent claim 7, Ohno discloses a video processing device (abstract) comprising: 
a determination unit configured to determine whether pixel shift display is performed according to an original video control signal (Figures 19A-19B reference communication control unit 35 described in paragraph [0160] to communicate with the video processing device/system controller 10 utilized to determine and output controls for turning on/off the pixel shift control.); 
a control signal generation unit configured to generate a control signal indicating ON/OFF of the pixel shift display and a pixel display position when the pixel shift display is turned ON, based on a determination result by the determination unit (Figures 19A-19B reference communication control unit 35 described in paragraph [0160] to communicate with the video processing device/system controller 10 utilized to determine and output controls for turning on/off the pixel shift control.); 
Figures 19A-19B reference pixel-shift image processing unit 32 which outputs/generates a display image/output of image either identical to the input image (19B) or pixel-shifted image (19A) based on control signal from unit 35.); and 
an separation unit configured to generate the display video signal separately from the control signal to the display image (Figures 19A reference input of separate signals display video signal/input of image and communication with system controller/control signal), and 
Ohno discloses the control signal and display video signal are separate (Figures 19A reference input of separate signals display video signal/input of image and communication with system controller/control signal). Ohno does not specifically disclose an addition unit configured to generate the display video signal by adding the control signal to the display image.
Rodriguez discloses embedding control data into the video data of pixels (paragraph [0166]) wherein the control data is used for pixel shifting rather than adjusting and re-rending the image data (as performed by prior art Ohno in figure 19A wherein pixel shift function requires re-rending by unit 33) (paragraph [0156]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Ohno’s pixel-shift image processing unit 32 with the known technique embedded control data within the video data of the pixels yielding the predictable results of an alternate method of performing pixel shifting without requiring re-rendering of image data (removal of Ohno’s image generation processing unit 33) as disclosed by Rodriguez (paragraph [0156]).
claim 8, Ohno discloses the video processing device according to claim 7, 
wherein when the determination unit determines that the pixel shift display is not performed, the projection position of the display image is a first projection position (Figure 18A and paragraph [0149] describes the pixel output in a state which is not shifted or at a first position.), 
when the determination unit determines that the pixel shift display is performed, the projection position is alternately switched between the first projection position and a second projection position (Figure 18B and paragraph [0149] describes the second position during pixel shift operations. Paragraph [0149] continues that the first position (18A) and second position (18B) are alternately combined to form a high resolution image (18C) during pixel shift mode operation.), and 
a frame rate at the first projection position when the pixel shift display is not performed is twice a frame rate at the first projection position when the pixel shift display is performed (Paragraph [0151] describes the DMD 551 performs pixel shifting in accordance with image processing to generate two images (two frames) one frame at the original pre-shifted position and one frame at the second pixel shifted position for one image signal (one frame) (to output higher resolution images as described in paragraph [0147]), thereby describing a double frame rate during pixel shift operations.). 
Regarding claim 9, Ohno discloses the video processing device according to claim 7, 
wherein one display pixel of the display image corresponds to n (where n is an integer equal to or greater than 2) pixels of the original video (Figures 18A-18C and paragraph [0148] describes the depictions of pixel positions for pixel shift mode operation such that a single display pixel corresponds to n=2 pixel (first position of the first pixel depicted in figure 18A and second position of the second pixel depicted in figure 18B.), 
when the determination unit determines that the pixel shift display is performed, the display image generation unit generates the display image using pixel data of a first pixel among the n pixels in a display image in which the projection position of the display image is the first projection position and using pixel data of a second pixel among the n pixels in a display image in which the projection position is the second projection position (Paragraph [0151] describes the DMD 551 performs pixel shifting in accordance with image processing to generate two images (two frames) one frame at the original pre-shifted position and one frame at the second pixel shifted position for one image signal (one frame) (to output higher resolution images as described in paragraph [0147]).), and 
when the determination unit determines that the pixel shift display is not performed, the display image generation unit generates the display image using pixel data of one pixel among the n pixels as a representative value or using an average value of pixel data of the n pixels (Figure 19B and paragraph [0165] describes the determination of not using pixel shifting wherein the pixel shift operation depicted by figures 18B-18C is not utilized (as described in paragraph [0148]) thereby performing figure 18A without pixel shift or one pixel among the n pixels.). 
Regarding independent claim 11, Ohno discloses a video processing method (abstract) comprising: 
a step of determining whether pixel shift display is performed according to an original video (Figures 19A-19B reference communication control unit 35 described in paragraph [0160] to communicate with the video processing device/system controller 10 utilized to determine and output controls for turning on/off the pixel shift control. Figure 20 reference flow chart step S104 for determining pixel-shift operations.); 
a step of generating a control signal indicating ON/OFF of the pixel shift display and a pixel display position when the pixel shift display is turned ON, based on a determination result (Figures 19A-19B reference communication control unit 35 described in paragraph [0160] to communicate with the video processing device/system controller 10 utilized to determine and output controls for turning on/off the pixel shift control.); 
a step of generating a display image from the original video, based on the determination result (Figures 19A-19B reference pixel-shift image processing unit 32 which outputs/generates a display image/output of image either identical to the input image (19B) or pixel-shifted image (19A) based on control signal from unit 35.); and 
a step of generating a display video signal by [ ] the control signal to the display image (Figures 19A reference input of separate signals display video signal/input of image and communication with system controller/control signal). 
Ohno discloses the control signal and display video signal are separate (Figures 19A reference input of separate signals display video signal/input of image and communication with system controller/control signal). Ohno does not specifically disclose an addition unit configured to generate the display video signal by adding the control signal to the display image.
Rodriguez discloses embedding control data into the video data of pixels (paragraph [0166]) wherein the control data is used for pixel shifting rather than adjusting and re-rending the image data (as performed by prior art Ohno in figure 19A wherein pixel shift function requires re-rending by unit 33) (paragraph [0156]).
paragraph [0156]).
Regarding independent claim 13, Ohno discloses a non-transitory computer readable medium storing a program (abstract and paragraph [0062] describes executing programs stored in a memory) causing a computer to perform: 
a step of determining whether pixel shift display is performed according to an original video (Figures 19A-19B reference communication control unit 35 described in paragraph [0160] to communicate with the video processing device/system controller 10 utilized to determine and output controls for turning on/off the pixel shift control. Figure 20 reference flow chart step S104 for determining pixel-shift operations.); 
a step of generating a control signal indicating ON/OFF of the pixel shift display and a pixel display position when the pixel shift display is turned ON, based on a determination result (Figures 19A-19B reference communication control unit 35 described in paragraph [0160] to communicate with the video processing device/system controller 10 utilized to determine and output controls for turning on/off the pixel shift control.); 
a step of generating a display image from the original video, based on the determination result (Figures 19A-19B reference pixel-shift image processing unit 32 which outputs/generates a display image/output of image either identical to the input image (19B) or pixel-shifted image (19A) based on control signal from unit 35.); and 
Figures 19A reference input of separate signals display video signal/input of image and communication with system controller/control signal). 
Ohno discloses the control signal and display video signal are separate (Figures 19A reference input of separate signals display video signal/input of image and communication with system controller/control signal). Ohno does not specifically disclose an addition unit configured to generate the display video signal by adding the control signal to the display image.
Rodriguez discloses embedding control data into the video data of pixels (paragraph [0166]) wherein the control data is used for pixel shifting rather than adjusting and re-rending the image data (as performed by prior art Ohno in figure 19A wherein pixel shift function requires re-rending by unit 33) (paragraph [0156]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Ohno’s pixel-shift image processing unit 32 with the known technique embedded control data within the video data of the pixels yielding the predictable results of an alternate method of performing pixel shifting without requiring re-rendering of image data (removal of Ohno’s image generation processing unit 33) as disclosed by Rodriguez (paragraph [0156]).

5.		Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohno-Rodriguez (US Patent Application Publication 2018/0146179) in view of Yamanaka (US Patent Application Publication 2009/0244048).
claim 3, Ohno discloses the display system according to claim 1.
However, Neither Ohno or Rodriguez discloses wherein when a motion of the original video is faster than a threshold, the pixel shift display device performs display at OFF of the pixel shift display, and when the motion of the original video is slower than the threshold, the pixel shift display device performs display at ON of the pixel shift display. 
Yamanaka discloses a projection system (figure 1) wherein
when a motion of the original video is faster than a threshold , the pixel shift display device performs display at OFF of the pixel shift display (Figure 11 reference yes at determination flow chart step S69 fast moving subject detected within an image wherein S70 is performed to turn off pixel shift as described in paragraph [0226].), and 
when the motion of the original video is slower than the threshold, the pixel shift display device performs display at ON of the pixel shift display (Figure 11 reference no at determination flow chart step S69 fast moving subject detected within an image wherein S67 LPF (low pass filter mode paragraph [0071]) is performed. Paragraph [0152] describes in LPF mode pixel shift is performed.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Ohno’s determination of turning on pixel shift to include the known technique of determining motion within the image signal such that fast moving subjects within the image turn off pixel shift and a determination otherwise turns on pixel shift yielding the predictable results of saving power as disclosed by Yamanaka (paragraph [0226]).

Conclusion
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.